Citation Nr: 1427800	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  10-19 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disability, to include degenerative arthritis of the lumbar spine.  


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1964 to October 1985.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which in part denied service connection for degenerative arthritis of the lumbar spine.  

In April 2013, the Veteran presented testimony in a travel board hearing before the undersigned with respect to the issue of service connection for his back disability. 

The Board notes that, in addition to the paper claims file, there are Virtual VA and VBMS electronic files associated with the Veteran's claims.  The Board has reviewed the documents in both the paper claims file and the electronic claims files.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran essentially contends that he has a current back disability in part due to his time in the National Guard, specifically a December 1963 injury that he contends he sustained during National Guard boot camp, when he was training in Fort Polk, Louisiana, where he slipped and fell backwards downstairs while carrying a foot locker.  

The Veteran testified in his hearing that he suffered injuries on multiple occasions including the December 1963 injury, which he states occurred while training.  However, he states he did not mention it at the time, because it was not the culture to complain during basic training.  After joining the Air Force, the Veteran was treated at Wilford hall medical center following a car accident he experienced in December 1964, during active duty. 

While on active duty in the Air Force in February 1972 the Veteran experienced a back strain, which is documented in the service treatment records.  The Veteran also experienced back problems in March 1985, which are also documented in the service treatment records.  The Veteran also contended that after completion of service he was treated for back pain within a year of separation in Los Alamos; however he reports his treatment records are no longer available from that time period.  

First, active military, naval, or air service includes any period of active duty training (ACDUTRA) during which the individual concerned was disabled or died from disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury (but not disease) incurred in or aggravated in the line of duty.  38 U.S.C.A. §§ 101(21), (22), (23), (24), 106; 38 C.F.R. § 3.6(a), (c), (d) (2013).

Given the legal provisions cited above, effective appellate review requires information as to which periods of the Veteran's service in the National Guard represented INACDUTRA and which periods represented ACDUTRA.  There is no evidence that indicates the exact dates of the Veteran's National Guard service, or which periods of the Veteran's National Guard service represented INACDUTRA or ACDUTRA.  When obtaining records in Federal custody, VA must make as many requests as are necessary to obtain relevant records, until VA concludes that further efforts to obtain these records are futile.  38 C.F.R. § 3.159(c)(2) (2013).  Given the importance of the information to the Veteran's claims, the Board concludes that VA must conduct further efforts to verify the Veteran's periods of ACDUTRA or INACDUTRA, obtain any service treatment records from that period of service, and afford the Veteran an opportunity for a new examination so an opinion supported by a rationale can be provided.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate).  

Also, in the Veteran's July 2008 VA examination the examiner noted a "possible pars defect at L3."  A congenital or developmental defect is not considered a disease or injury for VA purposes.  See 38 C.F.R. §§ 3.303(c), 4.9 (2013).  Therefore, a congenital defect, as distinguished from a disease, generally may not be service-connected as a matter of law.  Further, the general presumption of soundness upon entry into service, as set forth in 38 C.F.R. § 3.304(b), does not apply to congenital defects.  However, service connection may be granted if a congenital defect is subject to, or aggravated by, a superimposed disease or injury during service which results in additional disability.  See 38 U.S.C.A. §§ 1110, 1111 (West 2002); VAOPGCPREC 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990); see also Quirin v. Shinseki, 22 Vet. App. 390 (2009); Winn v. Brown, 8 Vet. App. 510, 516 (1996).  Accordingly, further medical inquiry in this case is required.

Finally, as there was no back disability noted at the entrance examination for active duty in the Air Force, the Veteran is presumed sound at entry, so long as his back disability is not a congenital defect.  Accordingly, it must be determined whether the presumption of soundness is rebutted by clear and unmistakable evidence.  A remand is necessary for an opinion as to whether it is clear and unmistakable that the Veteran's back disability pre-existed service and whether it is clear and unmistakable that any such disorder was not aggravated or that any increase was due to the natural progression.  See 38 U.S.C.A. § 1111 (West 2002); Horn v. Shinseki, 25 Vet. App. 231, 234 (2012).

Accordingly, the case is REMANDED for the following actions:

1.  Attempt to verify the dates of service with the New Mexico Army National Guard and whether such service was ACDUTRA or INACDUTRA.  The Veteran asserts that he had active duty for training with the New Mexico Army National Guard from approximately June 1963 to December 1963.  

2.  Also attempt to obtain any New Mexico Army National Guard service treatment medical records.  

3.  If, after continued efforts to obtain the above Federal records the AMC concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran should also be informed of alternate sources of evidence that can substitute for missing service records.

4.  Request that the Veteran provide or identify any outstanding VA or non-VA medical records that are relevant to his claim.  

If, after making reasonable efforts to obtain any outstanding records the AMC is unable to secure same or if after continued efforts to obtain Federal records the AMC concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.
 
5.  Then, schedule the Veteran for an appropriate VA examination to determine the etiology of the Veteran's back disability.  The claims folder and a copy of this remand must be made available to the examiner for review of the Veteran's entire medical history prior to examination.  All appropriate clinical testing should be conducted.  The examiner also should provide medical opinions that address the following:

 (a) Explain whether the Veteran has a pars defect at L3 and if so whether this is a congenital or developmental defect or disease.  [Note: a disease generally refers to a condition that is considered capable of improving or deteriorating, while a defect is generally not considered capable of improving or deteriorating. VAOPGCPREC 82-90 (1990) (citing Durham v. United States, 214 F.2d 862, 875 (D.C. Circuit 1954)].  Please provide a complete explanation for the opinion. 

(b) If it is a congenital or developmental defect, explain whether it is at least as likely as not (a probability of 50 percent or greater) that there was a superimposed injury or disease during the period of active duty or ACDUTRA that resulted in additional disability of the lower back or whether there was a superimposed injury during a period of INACDUTRA that resulted in additional disability.  Please provide a complete explanation for the opinion. 

(c) For each current diagnosed back disability that is best categorized as a disease or injury and not a congenital defect, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that this back disability pre-existed active service (January 1964 to October 1985).  Please provide a complete explanation for the opinion.

(d) If so, the examiner must state whether it is clear and unmistakable (obvious, manifest, and undebatable) that a pre-existing back disorder WAS NOT aggravated (i.e., permanently worsened) during that period of service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase in service was due to the natural progress.  Please provide a complete explanation for the opinion.
(e) If a response to (b), (c), or (d) above is negative, the examiner should opine whether it is at least as likely as not (50 percent probability or greater probability) that the Veteran's back disability was incurred during a period of ACDUTRA due to an injury or disease therein or whether such was incurred due to an injury incurred during INACDUTRA.

The examiner's attention is drawn to any National Guard ACDUTRA or INACDUTRA records that might be associated with the claims file following this remand.  

The examiner's attention is directed to the Veteran's reports during his April 2013 hearing that he served in the New Mexico National Guard from approximately June 1963 to December 1963, where he first injured his back during boot camp when he was carrying a foot locker and it slipped, causing him to fall down a set of stairs.

 (f) If a response to (b), (c) or (d) is negative, please opine whether it is at least as likely as not (50 percent or greater probability) that any current back disability began in or is related to active military service in the Air Force (January 1964 to October 1985).  Please provide a complete explanation for the opinion.

The examiner's attention is drawn to the Veteran's service treatment records from December 1964, February 1972 and March 1985, which note back problems; as well as the Veteran's lay statements that he was treated at a Los Alamos medical facility following service however the records are not available.  The Veteran is competent to report that he was treated for symptoms.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offers a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

6.  Readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


